Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 09/21/2021.
Claims 1-20 are pending. 
Response to Arguments
This is in response to argument remarks file on 09/21/2021. In the remarks, Applicant submitted that Schoeberl fails to anticipate,
"wherein the application includes a function having first and second implementations thereof, the first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein" as required in independent claim 1 (emphasis added). 
Applicant alleged that the Office summarily states that getField and putField "appear" to have corresponding behaviors and Applicant asserted that this is insufficient basis for an anticipation rejection. Applicant asserted that Schoeberl fails to anticipate "the first and second implementations having corresponding behaviors," by relying on the text [0080] in the specification.
Examiner’s response: A standard Garbage Collector will interrupt application execution when it enters a collection phase. Garbage collection is known in the art as relocation of unused objects to free the memory. Schoeberl discusses Garbage Collection (Fig. 3) with a GC thread that increments to perform garbage collection without interrupting the application execution. And within the description, Schoeberl describes Object Copy as a part of collection task. It has 
It should be noted that the specification mentioned the first and second implementations in a function, where the execution of the first implementation in response to a first call of the function during a first set of GC phases and the execution of the second implementation of the function in response to a second call made to the function during a second set of GC phases (See Application Summary).
This, if depicting the listing 2 as a function in Schoeberl, then it has getField() and putField() be the two implementations called in the function. The getField and putField according to the function of listing 2 are performing collection phases in the manners of copyread and copywrite of Fig. 4 or 5. By the instructions seen from the function of the listing 2, oldVal is a value set by the getField together with GC.push(oldVal) for a phase, where putField(ref,value,index) is correspondingly in the process of collection for object relocation, and both are described in the similar manner in the Summary of the Applicant specification. 
Examiner submitted the term Corresponding behavior has broad meaning, where “behave” has meaning of a manner or an action which is acted in a particular way; and two actions that are mutual each to other meet the meaning of corresponding.  In this listing, getField() that implies a GC.push, and putField() are behaved to each of others correspondingly.  In the text [0080] pointed out by Applicant, it does not make any specifics or on the phase “corresponding behaviors”.
In Attached “Corresponding behavior Synonyms”, it shows that getField and putField representations in listing 2 are corresponding behavior in according to the synonyms.

With regard to Independent claims 16 and its dependent claims, it appears that Applicant directs the argument the same to claim 1. Thus, they would be stand or fall together with claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7-15, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeberl et al., “Nonblocking Real-Time Garbage Collection”, 2010, ACM, 28 pages.
As per Claim 1: Schoeberl discloses, 
1. A method of pause-less garbage collection, comprising:
incrementally performing garbage collection on a memory allocated to an application over a plurality of garbage collection phases and during execution of the application
(See Sec. 4, No blocking object copy, start @ p. 15, and see Fig. 5, p. 15, continued copy of read and write and See in sec. 5, Implementation, start @p. 17. A non-blocking copy that is incrementally performing garbage collector to a Java Application)

wherein the application includes a function (Such as a function in listing 2, p. 6:18, listing 2 is considered as a function/method implement in a Java application)
having first and second implementations thereof, the first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein;
(See Listing 2, and the associated text in the page, “Methods getField (ref, index) implying GC.push(oldVal) and putField(ref, value, index) map to the JVM bytecodes getfield and putfield”: read on first and second implementations and the getField() and putField() appear having corresponding behaviors with the second putField()  thereof .)
executing the first implementation of the function in response to a first call made to the function during a first set of garbage collection phases from among the plurality of garbage collection phases; and
	(See p. 18, the execution of getField (ref, index)), in the manner of read call in the Copy phase of GC, as in sec. 4 Nonblocking Object copy, p. 14-15)
executing the second implementation of the function in response to a second call made to the function during a second set of garbage collection phases from among the plurality of garbage collection phases.
(See p. 18, the execution of putField (ref, index)), in the manner of write call in the Copy phase of GC, as in sec. 4 Nonblocking Object copy, p. 14-15)

As per Claim 2: Regarding,
2. The method of claim 1, wherein the application includes a plurality of functions, each of the plurality of functions having first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein
(Referred to the rationale addressed 
, and for each function call made in one function among the plurality of functions to another function among the plurality of functions, the function call in the first implementation of the one function calls the first implementation of the other function, and the function call in the second implementation of the one function calls the second implementation of the other function.

As per Claim 3: Regarding,
3. The method of claim 1, wherein the one or more garbage collection-related operations includes one or more read barriers and/or one or more write barriers.
(See Fig. 5 in p. 15, with read copy and write copy)

As per Claim 6: The rejection of claim has the same rationale as addressed in the method claim 1 above.

As per Claim 7: Schoeberl discloses,
7. A method of generating a program compatible with a pause-less garbage collector that operates in a plurality of garbage collection phases, the method comprising:

receiving a first representation of a program, the first representation of the program including a plurality of functions; 
(Referred a Java class, program such as JOP)

and generating a second representation of the program from the first representation of the program,  
(Referred to Listing 2 in p. 18, Listing 2 is a snapshot in JOP’s of JVM having methods/functions such as getField(ref, index) or putField(ref, value, index); )

wherein generating the second representation of the program includes generating first and second implementations of each of the plurality of functions
(See Native.getField() and Native.putField() as first and second implementations)

the first and second implementations having corresponding behaviors with the second implementation thereof additionally performing one or more garbage collection-related operations therein, 
(See Listing 2, and the associated text in the page, Native.putField() and Native.getField()
appear having corresponding behaviors with the second Native.putField()  thereof )

wherein the first implementation of each of the plurality of functions is configured for execution when the pause-less garbage collector is operating in one of a first set of garbage collection phases among the plurality of garbage collection phases,
(See p. 18, the execution of Native.getField(), in the manner of read call in the Copy phase of concurrent GC, as in sec. 4 Nonblocking Object copy, p. 14-15)

and wherein the second implementation of each of the plurality of functions is configured for execution when the pause-less garbage collector is operating in one of a second set of garbage collection phases among the plurality of garbage collection phases.
(See p. 18, the execution of Native.putField(), in the manner of read call in the Copy phase of concurrent GC, as in sec. 4 Nonblocking Object copy, p. 14-15)

As per Claim 8: Regarding,
8. The method of claim 7, wherein the second representation of the program is a native executable representation.
(See in p. 18, Listing 2, e.g. Native.putField(), where Native is a native executable representation)

As per Claim 9: Regarding,
9. The method of claim 8, wherein the first representation of the program is an intermediate representation.
(See in p. 18, referred “Class Native”, or part JVM in Java)

As per Claim 10: Regarding,
10. The method of claim 9, wherein the first representation of the program is a bytecode representation.
(See in p. 18, referred JVM bytecode, where Listing 2 is a snap in JOP)


As per Claim 11: Regarding,
11. The method of claim 7, wherein the first representation of the program is a source code representation (See in p. 18, referred JVM bytecode, where Listing 2 is a snap in JOP)
and the second representation of the program is one of an intermediate representation or a native executable representation (See in p. 18, referred Native.getField, or Native.putField)
As per Claim 12: Regarding,
12. The method of claim 7, wherein generating the second representation further includes generating a plurality of preemption points in the second representation to facilitate preemption of the program by the pause-less garbage collector.
(See last line in p. 18, and Further in p. 19, “When a high priority task becomes ready, the GC thread will be preempted”)

As per Claim 13: Regarding,
13. The method of claim 7, wherein the one or more garbage collection-related operations for a first function among the plurality of functions includes a read barrier for a read access performed by the first function.
(See in sec. 5.1, p. 15: “…read-barrier is avoided by using a write barrier
and performing the object copy in the collector thread. Therefore, the collector is
concurrent and resembles the collectors…”, and thus See3 Fig. 5 as copy read)

As per Claim 14: Regarding,
14. The method of claim 7, wherein generating the first implementation for a first function among the plurality of functions includes directing a function call to a second function among the plurality of functions to the first implementation of the second function
(Referred to Listing 2, E.g. getField() is a first function then Native.getField() , and wherein generating the second implementation for the first function includes directing the function call to the second implementation of the second function.
(Referred Native.getField(), Native.putField() as a second implementation)

As per Claim 15: The rejection of claim has the same rationale as addressed in the method claim 7 above.

As per Claims 16-18: Claims are directed to a system having a processor performing the corresponding functionality as recited in the method claims 1-3. The rejection of claims has the same rationale as addressed in the method claims 1-3 above.


Allowable Subject Matter

Claims 4-5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
TTV
November 16, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191